         Case 1:21-mj-00021-HKS Document 6 Filed 03/17/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF
                                NEW YORK


UNITED STATES OF AMERICA                   :
                                           :
       v.                                  : MAGISTRATE NO. 21-MJ-0021-HKS
                                           :
THOMAS F. SIBICK,                          :
    Defendant.                             :


                                      TRANSPORT ORDER

       It is hereby ORDERED that the United States Marshals Service transport the defendant

Thomas Sibick forthwith from the Western District of New York to the District of Columbia for

further proceedings in this matter.




              17 2021
DATE: March _____,

                                           HON. H. KENNETH SCHROEDER, JR.
                                           UNITED STATES MAGISTRATE JUDGE




                                             1
